Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered. Claims 1-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunsing (US 3,285,410).
Regarding claim 1, Brunsing discloses a tray (See Fig. 1) capable of holding injection device tubes including a collar at each end of a body, the tray comprising bores (six bores at 6/7 in Fig. 1) capable of receiving a body of a tube, wherein each bore includes a holding portion (at 6) capable of holding an upper collar of a tube and an introduction portion (at 7) capable of enabling passage of a lower collar of 
Regarding claim 2, Brunsing discloses each bore includes, on a front side, the holding portion having a circular-arc-shaped contour (at the right side of 6) capable of adjustably receiving a body of a tube.
Regarding claim 3, Brunsing discloses the holding portion extends rearwardly from the introduction portion, the introduction portion including a circular-arc-shaped contour (at the left side of 7) capable of enabling the passage of a lower collar of a tube.
Regarding claim 4, Brunsing discloses the holding portion includes a vertical wall (at 14 in Fig. 5).
Regarding claim 8, Brunsing discloses the introduction portion is directly connected to the holding portion.
Regarding claim 9, Brunsing discloses the introduction portion and holding portion jointly define a closed shape (as shown in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brunsing (US 3,285,410) as applied to claim 1 above, in view of Pidcock (US 6,997,362). Brunsing discloses the claimed invention except for the elastic elements disposed between the holding portion and the introduction portion. However, Pidcock teaches a holding device (at 10 in Fig. 1) comprising a bore (at 16c/22c in Fig. 1) including a holding portion (at 22c) capable of holding an object and an introduction portion (at 16c) capable of enabling passage of the object, wherein the holding portion extends laterally from the introduction portion within a same plane of the device, and wherein the device includes elastic elements (26a/26b), in the form of a tab including a boss (distal end of 26a/26b), disposed between and separating the holding portion and the introduction portion for the purpose of forming a restricted passage for keeping the object in place within the holding portion (column 7, lines 46-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bores of Brunsing with elastic elements as taught by Pidcock in order to secure the object within the holding portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brunsing (US 3,285,410) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Brunsing discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray .
Regarding the injection, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Numbers 10717177, 8505723, 6796440, 6394329, 5443298, 5396989, 5080232, 4184592, 3144269 and 2964348 disclose similar holding devices with holding portions and introduction portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735